Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability
Claims 6-9, 13-16 and 23-30 are pending.
Applicants’ argument   during the submission of appeal brief on 07/19/2021 found to be reasonable and the 35 USC 112(a) written description rejection in the Final rejection action of 9/23/2020 is withdrawn resulting the claims 6-9, 13-16 and 23-30 are allowable. 


The following is an examiner’s statement of reasons for allowance:

Applicants developed a new method of cross-linking at least two compounds, the method comprising: cross-linking a heterologous transglutaminase glutamine substrate peptide present in a first compound with a lysine substrate present in a second compound by contacting the heterologous transglutaminase glutamine substrate peptide and the lysine substrate with a microbial transglutaminase, wherein: the heterologous transglutaminase glutamine substrate peptide comprises the sequence motif [YF][VA]LQG and specifically binds the microbial transglutaminase; and the microbial transglutaminase is a Septomyces mobaraensis transglutaminase.  Prior art  does not anticipates or suggest method of cross-linking at least two compounds, the method comprising: cross-linking a heterologous transglutaminase glutamine substrate peptide present in a first compound with a lysine substrate present in a second compound by 

Thus claims 6-9, 13-16 and 23-30 are allowed.

	
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the

published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652